                   Case 2:90-cv-00520-KJM-DB Document 6628 Filed 04/20/20 Page 1 of 14


               1 DONALD SPECTER – 083925                      MICHAEL W. BIEN – 096891
                 STEVEN FAMA – 099641                         JEFFREY L. BORNSTEIN – 099358
               2 MARGOT MENDELSON – 268583                    ERNEST GALVAN – 196065
                 PRISON LAW OFFICE                            THOMAS NOLAN – 169692
               3 1917 Fifth Street                            LISA ELLS – 243657
                 Berkeley, California 94710-1916              JENNY S. YELIN – 273601
               4 Telephone: (510) 280-2621                    MICHAEL S. NUNEZ – 280535
                                                              JESSICA WINTER – 294237
               5 CLAUDIA CENTER – 158255                      MARC J. SHINN-KRANTZ – 312968
                 DISABILITY RIGHTS EDUCATION                  CARA E. TRAPANI – 313411
               6 AND DEFENSE FUND, INC.                       ALEXANDER GOURSE – 321631
                 Ed Roberts Campus                            ROSEN BIEN
               7 3075 Adeline Street, Suite 210               GALVAN & GRUNFELD LLP
                 Berkeley, California 94703-2578              101 Mission Street, Sixth Floor
               8 Telephone: (510) 644-2555                    San Francisco, California 94105-1738
                                                              Telephone: (415) 433-6830
               9
                   Attorneys for Plaintiffs
              10
              11                               UNITED STATES DISTRICT COURT
              12                               EASTERN DISTRICT OF CALIFORNIA
              13
              14 RALPH COLEMAN, et al.,                       Case No. 2:90-CV-00520-KJM-DB
              15                 Plaintiffs,                  DECLARATION OF ERNEST
                                                              GALVAN IN SUPPORT OF
              16          v.                                  PLAINTIFFS’ RESPONSE TO
                                                              DEFENDANTS’ STRATEGIC COVID-
              17 GAVIN NEWSOM, et al.,                        19 MANAGEMENT PLAN
              18                 Defendants.                  Judge: Hon. Kimberly J. Mueller
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                      DECLARATION OF ERNEST GALVAN IN SUPPORT OF PLAINTIFFS’ RESPONSE TO DEFENDANTS’
[3530282.3]                               STRATEGIC COVID-19 MANAGEMENT PLAN
                   Case 2:90-cv-00520-KJM-DB Document 6628 Filed 04/20/20 Page 2 of 14


               1            I, Ernest Galvan, declare:
               2            1.     I am an attorney duly admitted to practice before this Court. I am a partner
               3 in the law firm of Rosen Bien Galvan & Grunfeld LLP, counsel of record for Plaintiffs. I
               4 have personal knowledge of the facts set forth herein, and if called as a witness, I could
               5 competently so testify. I make this declaration in support of Plaintiffs’ Response To
               6 Defendants’ Strategic Covid-19 Management Plan.
               7            2.     This Court noted in the order of April 17, 2020 (Dkt. No. 6622) that
               8 “defendants have provided plaintiffs and the Special Master a detailed list of all class
               9 members with at least on COVID-19 risk factor.” I am informed and on that basis believe
              10 that the “detailed list” the Court referred to is a spreadsheet emailed by CDCR attorney
              11 Nicholas Weber to the Special Master and counsel on April 7, 2020, titled “Coleman Class
              12 Members with at least one COVID-19 Risk Factor.xlsx.” The spreadsheet contains the
              13 following column headings:
              14    Institution
              15
                    CDCNumber
              16
                    FirstName
              17
                    LastName
              18
                    CellBed
              19
                    MentalHealth Level of Care
              20
                    COVID-19 Risk Factors
              21
              22
              23            3.     The “Coleman Class Members with at least one COVID-19 Risk
              24 Factor.xlsx.” contains entries for 17,825 class members.
              25 / / /
              26 / / /
              27 / / /
              28
                                                                   1
                         DECLARATION OF ERNEST GALVAN IN SUPPORT OF PLAINTIFFS’ RESPONSE TO DEFENDANTS’
[3530282.3]                                  STRATEGIC COVID-19 MANAGEMENT PLAN
                   Case 2:90-cv-00520-KJM-DB Document 6628 Filed 04/20/20 Page 3 of 14


               1         4.     On March 23, 2020, and April 8, 2020, we also received from CDCR
               2 counsel a PDF document titled “Institutional Bed Audit By Bed Program.” This document
               3 includes information regarding each housing unit, including design capacity, occupied
               4 count and level of overcrowding, in the format illustrated below:
               5
               6
               7
               8
               9
              10
              11         5.     If the Institutional Bed Audit by Bed Program were produced in a sortable
              12 Excel or .CSV spreadsheet rather than as a PDF, it could be efficiently married up with the
              13 April 7, 2020 list of Coleman class members so that the parties could focus on
              14 concentrations of vulnerable class members in already overcrowded units. On April 19,
              15 2020, my colleague, Jessica Winter, asked CDCR Counsel for such a sortable version of
              16 the Institutional Bed Audit. In the interim, I manually entered the Design Bed Count and
              17 Occupied Count information into a working copy of the April 7, 2020 spreadsheet for
              18 Coleman class members living in dormitories, and for EOP class members in dorm and
              19 celled units. Due to the large number of celled units housing non-EOP Coleman class
              20 members, it was not practicable to manually enter the capacity and occupancy data for
              21 them. This gap can likely be filled, however, when we receive a sortable version of the
              22 Institutional Bed Audit report.
              23         6.     Nevertheless, with the working copy of the April 7, 2020 spreadsheet that
              24 includes the manually entered crowding information, it is possible to focus on particular
              25 housing units based on the number of vulnerable Coleman class members housed there. In
              26 all of the examples below, I believe that the housing information is substantially correct,
              27 although there may be errors introduced by the manual entry process.
              28
                                                                 2
                      DECLARATION OF ERNEST GALVAN IN SUPPORT OF PLAINTIFFS’ RESPONSE TO DEFENDANTS’
[3530282.3]                               STRATEGIC COVID-19 MANAGEMENT PLAN
                   Case 2:90-cv-00520-KJM-DB Document 6628 Filed 04/20/20 Page 4 of 14


               1          7.       The April 7, 2020 spreadsheet identifies 3,566 Coleman class members at the
               2 Enhanced Outpatient Level (EOP) level of care who have at least one COVID-19 risk
               3 factor. Based on the Institutional Bed Audit data, approximately 846 of these EOP patients
               4 live in dormitory settings. The snapshot of the data below shows that over 700 of these
               5 patients are concentrated in twenty housing units, nine of which are overcrowded For this
               6 and all subsequent tables, I am informed and on that basis believe that some of the
               7 dormitory units listed below, such as those at VSP, SATF, RJD and MCSP, are subdivided
               8 into smaller units, but are reported in the Institutional Bed Audit report as one unit.
               9   Table 1, Top 20 Dorms By Population of EOP Patients with At Least One COVID-19 Risk Factor (Sources:
                   April 7, 2020 Coleman class spreadsheet, April 7, 2020 Inst. Bed. Audit).
              10
                                                                   Design          Occupied         O/C         # of
                                  Housing Unit
              11                                                  Capacity          Count          %age       Persons
                                VSP-A 001 1 II EOP                  128              157           123%          71
              12                VSP-A 002 1 II EOP                  119              158           133%          63
              13               SATF-G 001 2 II EOP                   96              120           125%          57
                                CCWF-B 508 1 EOP                     48               44           92%           57
              14               SATF-G 001 1 II EOP                   80               93           116%          52
                                SATF-F 003 1 II EOP                  80              113           141%          47
              15
                                SATF-F 003 2 II EOP                  96              132           138%          46
              16                 SQ-B 002 1 II EOP                  100               92           92%           42
                                 SQ-B 001 1 II EOP                  100               90           90%           31
              17               SATF-G 003 2 II EOP                   48               64           133%          24
              18               MCSP-D 018D1 II EOP                   30               29           97%           22
                                RJD-E 023B1 II EOP                   30               30           100%          21
              19               SATF-G 003 1 II EOP                   40               50           125%          21
                                RJD-E 023D1 II EOP                   30               27           90%           21
              20
                                RJD-E 023A1 II EOP                   30               29           97%           20
              21               MCSP-D 018B2 II EOP                   36               34           94%           20
                                RJD-E 023C1 II EOP                   30               28           93%           19
              22               MCSP-D 018D2 II EOP                   36               31           86%           19
              23               MCSP-D 018A1 II EOP                   30               26           87%           19
                               MCSP-D 018A2 II EOP                   36               32           89%           18
              24                RJD-E 023A2 II EOP                   36               31           86%           18
                                   Grand Total                                                                  708
              25
              26          8.       Based on the Institutional Bed Audit data, approximately 2,689 EOP patients
              27 with at least one COVID-19 risk factor live in celled housing. (This number and the EOP
              28
                                                                       3
                      DECLARATION OF ERNEST GALVAN IN SUPPORT OF PLAINTIFFS’ RESPONSE TO DEFENDANTS’
[3530282.3]                               STRATEGIC COVID-19 MANAGEMENT PLAN
                   Case 2:90-cv-00520-KJM-DB Document 6628 Filed 04/20/20 Page 5 of 14


               1 dorm number above, 846, do not add up to the full 3,566 EOP patients because housing
               2 unit information is missing for some patients in the April 7, 2020 spreadsheet.) The top 30
               3 celled housing units for EOP patients with at least one COVID-19 risk factor are listed
               4 below. The majority of these celled units are overcrowded.
               5   Table 2, Top 30 Celled Units By Population of EOP Patients with At Least One COVID-19 Risk Factor
                   (Sources: April 7, 2020 Coleman class spreadsheet, April 7, 2020 Inst. Bed. Audit).
               6
                                                                    Design          Occupied         O/C         # of
                                  Housing Unit
               7                                                   Capacity          Count          %age       Persons
                              CMC-D 007 3 II EOP                     100              100           100%          60
               8              CMC-D 007 2 II EOP                     100               97           97%           55
               9              CMC-D 008 3 III EOP                    100               99           99%           48
                             MCSP-B 007 1 III EOP                     50               84           168%          48
              10              CMC-D 008 2 III EOP                    100               98           98%           47
                               RJD-A 002 1 III EOP                    50               72           144%          46
              11
                               RJD-A 001 1 III EOP                    50               73           146%          44
              12               CMF-A M 2 II EOP                       38               69           182%          43
                               RJD-C 015 1 IV EOP                     50               57           114%          42
              13               CMF-A N 3 II EOP                       38               66           174%          41
              14               RJD-A 001 2 III EOP                    50               75           150%          41
                               CMF-A N 1 II EOP                       37               57           154%          41
              15             MCSP-A 005 1 IV EOP                      50               64           128%          40
                             MCSP-B 006 1 III EOP                     50               68           136%          40
              16
                               CMF-A N 2 II EOP                       36               69           192%          40
              17              LAC-D 004 1 IV EOP                      50               78           156%          39
                              CMC-D 008 1 III EOP                    100               91           91%           39
              18              LAC-D 003 1 IV EOP                      50               73           146%          39
              19               CMF-A M 1 II EOP                       37               72           195%          38
                             COR-03AA004 1 II EOP                     50               78           156%          38
              20              LAC-D 002 1 IV EOP                      50               56           112%          38
                                CMF-A L 2 II EOP                      38               72           189%          38
              21
                               RJD-C 014 1 IV EOP                     50               67           134%          36
              22               RJD-A 002 2 III EOP                    50               85           170%          36
                               RJD-C 014 2 IV EOP                     50               74           148%          35
              23               RJD-C 015 2 IV EOP                     50               60           120%          34
              24             MCSP-B 006 2 III EOP                     50               80           160%          34
                             COR-03AA004 2 II EOP                     50               67           134%          32
              25                CIW-A SCU 1 EOP                       47               61           130%          32
                              KVSP-C 008 1 IV EOP                     32               44           138%          30
              26
                               CHCF-E 301B1 EOP                       40               44           110%          30
              27                  Grand Total                                                                   1244

              28
                                                                       4
                       DECLARATION OF ERNEST GALVAN IN SUPPORT OF PLAINTIFFS’ RESPONSE TO DEFENDANTS’
[3530282.3]                                STRATEGIC COVID-19 MANAGEMENT PLAN
                   Case 2:90-cv-00520-KJM-DB Document 6628 Filed 04/20/20 Page 6 of 14


               1          9.      The April 7, 2020 spreadsheet includes 13,408 persons at the Correctional
               2 Clinical Case Management System (CCCMS) level of care with at least one COVID-19
               3 risk factor. Approximately 5,202 of these CCCMS patients are identified as living in
               4 dormitory housing. The top 30 dormitory units by number of CCCMS patients with at
               5 least one COVID-19 risk factor are listed below. All but one are overcrowded.
               6   Table 3, Top 30 Dormitory Units By Population of CCCMS Patients with At Least One COVID-19 Risk Factor
                   (Sources: April 7, 2020 Coleman class spreadsheet, April 7, 2020 Inst. Bed. Audit).
               7
                                                                Design          Occupied         O/C         # of
                                Housing Unit
               8                                               Capacity          Count          %age       Persons
                              CCWF-B 507 1 GP                    128              203           159%          63
               9              CCWF-D 513 1 GP                    128              207           162%          58
              10              CCWF-D 514 1 GP                    128              212           166%          58
                              CCWF-C 511 1 GP                    128              216           169%          56
              11               VSP-C 002 1 II PF                 128              213           166%          55
                              CCWF-D 515 1 GP                    128              216           169%          55
              12
                               VSP-C 004 1 II PF                 128              207           162%          53
              13              CCWF-C 510 1 GP                    128              226           177%          53
                             SATF-G 002 1 II EOP                 80               148           185%          51
              14               VSP-B 004 1 II PF                 128              221           173%          50
              15               VSP-D 004 1 II PF                 128              201           157%          50
                               VSP-D 002 1 II PF                 128              196           153%          49
              16             CIM-A AH 1 Angeles                  80               147           184%          48
                             SATF-G 002 2 II EOP                 96               179           186%          47
              17
                               VSP-D 001 1 II PF                 128              223           174%          46
              18               VSP-C 001 1 II PF                 128              210           164%          46
                               VSP-D 003 1 II PF                 128              209           163%          45
              19               CIM-D EH 1 Elm                    156              145           93%           44
              20               VSP-B 001 1 II PF                 118              188           159%          43
                               VSP-C 003 1 II PF                 128              210           164%          43
              21               VSP-B 003 1 II PF                 128              217           170%          42
                               VSP-B 002 1 II PF                 128              213           166%          41
              22
                              CCWF-A 501 1 R/C                   127              220           173%          39
              23            CIM-D MH 1 Magnolia                  100              131           131%          37
                              CCWF-C 509 1 GP                    128              172           134%          36
              24              CIM-A JH 1 Joshua                  80               128           160%          35
              25              CCWF-B 506 1 GP                    128              158           123%          35
                              CCWF-A 502 1 R/C                   128              224           175%          35
              26            CIM-A CH 1 Cleveland                 80               141           176%          34
                               CMF-A J 2 III PF                  76                87           114%          34
              27
                                 Grand Total                                                                1381
              28
                                                                      5
                      DECLARATION OF ERNEST GALVAN IN SUPPORT OF PLAINTIFFS’ RESPONSE TO DEFENDANTS’
[3530282.3]                               STRATEGIC COVID-19 MANAGEMENT PLAN
                   Case 2:90-cv-00520-KJM-DB Document 6628 Filed 04/20/20 Page 7 of 14


               1          10.     The April 7, 2020 spreadsheet does not specify age or other risk factors in a
               2 way that allows a focused approach on those at greatest risk. All risk factors are listed in
               3 one text field, “COVID-19 Risk Factors,” separated by commas, in a way that does not lend
               4 itself to analysis. On April 8, 2020, the Plata Receiver provided the Prison Law Office
               5 with a more complete spreadsheet that included all members of the Coleman class, their
               6 COVID-19 risk factors, housing locations, and types of housing. This spreadsheet was
               7 produced with the filename “20.04.08 PLO High Risk Population2.xlsx.” This spreadsheet
               8 has the following column headings:
               9    PID
                    CDCNumber
              10    Institution
              11    LastName
                    FirstName
              12    Age
                    Gender
              13
                    Medical Risk Level
              14    Health Conditions
                    Other High Risk Factors
              15    Pregnant
              16    Race
                    Ethnicity
              17    Facility
                    CellBed
              18
                    BedType
              19    BedSecurityLevel
                    ClassScore
              20    Incarceration Date
              21    Estimated Release Date
                    ReleaseType
              22    CountyofCommitment
                    Mental Health Level of Care
              23
                    In Mental Health Program in Last
              24    TABE
                    DPP Codes
              25    DDP Codes
              26    CSRA
                    OffenseCategory
              27    OffenseGroup
                    SexReg
              28
                                                                  6
                      DECLARATION OF ERNEST GALVAN IN SUPPORT OF PLAINTIFFS’ RESPONSE TO DEFENDANTS’
[3530282.3]                               STRATEGIC COVID-19 MANAGEMENT PLAN
                   Case 2:90-cv-00520-KJM-DB Document 6628 Filed 04/20/20 Page 8 of 14


               1    Sentence_Months
                    Substance_Abuse
               2    Criminal_Thinking
               3    Social_Isolation
                    Criminal_Personality
               4    Anger
                    Educational_Problems
               5
                    Employment_Problems
               6    Criminal_Peers
                    Criminal_Opportunity
               7    Leisure_Recreation
               8    Financial
                    Residential_Instability
               9
              10           11.     The April 8, 2020 Receiver’s spreadsheet is much more effective for
              11 performing the granular review that the Court has directed because it includes housing
              12 factors such as BedType (either Dorm, 270 Dorm, 180 Cell, or Cell), and
              13 BedSecurityLevel, as well as separate columns for age, and the Receiver’s four-level
              14 Medical Risk scale. Using the Receiver’s data (coupled with the Institutional Bed Audit) it
              15 is possible to focus in on categories such as age. For example, below are the dormitory
              16 units that house EOP patients who are 65 and older.
              17   Table 4, Dormitory Units By Population of EOP Patients Aged 65 or Older (Sources: April 8, 2020 Receiver
                   spreadsheet, April 7, 2020 Inst. Bed. Audit).
              18
                                          Dorm    Dorm
              19                          Design   Occ.   O/C     # of
              20    DORMNAMES            Capacity Count Percent Persons
                    RJD-E 023D1             30      27   90%       10
              21    RJD-E 023C1             30      28   93%       6
              22    VSP-A 001 1            128     157   123%      5
                    SATF-G 001 1            80      93   116%      4
              23    RJD-E 023B1             30      30   100%      4
              24    MCSP-D 018D1            30      29   97%       4
                    CHCF-C 301B1            48      48   100%      3
              25    SQ-B 001 1             100      90   90%       3
              26    MCSP-D 018A1            30      26   87%       3
                    MCSP-D 018A2            36      32   89%       3
              27    VSP-A 002 1            119     158   133%      3
              28    CCWF-B 508 1            48      44   92%       3
                                                                         7
                       DECLARATION OF ERNEST GALVAN IN SUPPORT OF PLAINTIFFS’ RESPONSE TO DEFENDANTS’
[3530282.3]                                STRATEGIC COVID-19 MANAGEMENT PLAN
                   Case 2:90-cv-00520-KJM-DB Document 6628 Filed 04/20/20 Page 9 of 14


               1                          Dorm    Dorm
                                          Design   Occ.   O/C     # of
               2
                    DORMNAMES            Capacity Count Percent Persons
               3    SATF-G 003 1            40      50   125%      2
                    CHCF-C 301A1            44      44   100%      2
               4
                    MCSP-D 018C2            36      32   89%       2
               5    RJD-E 023D2             36      32   89%       2
                    MCSP-D 018B2            36      34   94%       2
               6
                    RJD-E 023A2             36      31   86%       2
               7    RJD-E 023A1             30      29   97%       2
                    SATF-G 003 2            48      64   133%      1
               8    CHCF-C 305B1            44      43   98%       1
               9    RJD-E 023B2             36      36   100%      1
                    MCSP-D 018D2            36      31   86%       1
              10    CHCF-C 306B1            44      44   100%      1
              11    SATF-F 003 1            80     113   141%      1
                    MCSP-D 018C1            30      29   97%       1
              12    SATF-F 003 2            96     132   138%      1
              13    CHCF-C 304B1            44      40   91%       1
                    MCSP-D 018B1            30      29   97%       1
              14    SATF-G 001 2            96     120   125%      1
              15    Grand Total                                    76

              16
              17           12.     Again using the Receiver’s data, the table below shows the dormitory units
              18 containing the highest numbers of CCCMS patients aged 65 and older.
              19   Table 5, Dormitory Units with CCCMS Patients Aged 65 or Older (Sources: April 8, 2020 Receiver
                   spreadsheet, April 7, 2020 Inst. Bed. Audit).
              20
                                                  Dorm    Dorm
              21                                  Design   Occ.   O/C     # of
              22    DORMNAMES                    Capacity Count Percent Persons
                    CIM-A AH 1 Angeles              80     147   184%      18
              23    CMF-A J 2 III PF                76      87   114%      13
              24    CIM-A CH 1 Cleveland            80     141   176%      12
                    CCWF-B 505 1 GP                119      53   45%       11
              25    CIM-A JH 1 Joshua               80     128   160%      10
              26    CMF-B DC 1 II PF               100     129   129%      10
                    VSP-B 004 1 II PF              128     221   173%      9
              27    SOL-D 024 1 II GP              100     162   162%      9
                    SATF-G 002 1 II EOP             80     148   185%      9
              28
                                                                        8
                       DECLARATION OF ERNEST GALVAN IN SUPPORT OF PLAINTIFFS’ RESPONSE TO DEFENDANTS’
[3530282.3]                                STRATEGIC COVID-19 MANAGEMENT PLAN
                   Case 2:90-cv-00520-KJM-DB Document 6628 Filed 04/20/20 Page 10 of 14


               1                              Dorm    Dorm
                                              Design   Occ.   O/C     # of
               2
                    DORMNAMES                Capacity Count Percent Persons
               3    CIM-A MH 1 Mariposa         80     132   165%      9
                    CMF-A J 3 III PF            76     108   142%      8
               4
                    CIM-A BH 1 Borrego          80     141   176%      8
               5    VSP-C 004 1 II PF          128     207   162%      8
                    CHCF-C 305A1 OHU            44      44   100%      8
               6
                    CIM-D EH 1 Elm             156     145   93%       8
               7    CHCF-C 305B1 OHU            44      43   98%       7
                    CHCF-C 304A1 OHU            44      43   98%       7
               8    VSP-B 001 1 II PF          118     188   159%      7
               9    CIM-A SH 1 Sequoia          80     134   168%      7
                    VSP-C 002 1 II PF          128     213   166%      7
              10    CHCF-E 304A1 OHU            88      84   95%       7
              11    CMF-A R 1 III PF            26      40   154%      7
                    CMC-F 020 1 II PF           45      86   191%      7
              12    Grand Total                                       206
              13
                          13.    The Receiver’s April 8, 2020 spreadsheet includes the entire Coleman class,
              14
                   35,979 individuals, as well as persons who have been in the Mental Health Services
              15
                   Delivery System (MHSDS) within the past year, plus non-Coleman class members
              16
                   identified with Medical Risk Levels of High 1 and High 2. Although the terms High 1 and
              17
                   High 2 are not defined in the spreadsheet, the Receiver’s publicly available operations
              18
                   manual defined “High Risk” as including: “Chronic care of complicated, unstable, or
              19
                   poorly-controlled common conditions (e.g., asthma with history of intubation for
              20
                   exacerbations, uncompensated end-stage liver disease, hypertension with endorgan
              21
                   damage, diabetes with amputation). Chronic care of complex, unusual, or high risk
              22
                   conditions (e.g., cancer under treatment or metastatic, coronary artery disease with prior
              23
                   infarction). Implanted defibrillator or pacemaker. High risk medications (e.g.,
              24
                   chemotherapy, immune suppressants, Factor 8 or 7, anticoagulants other than aspirin).”
              25
                   (Chapter 1.2.14, Appendix 1 (c)(3)(C), available at https://cchcs.ca.gov/wp-
              26
                   content/uploads/sites/60/HC/HCDOM-ch01-art2.14.pdf).
              27
              28
                                                                 9
                      DECLARATION OF ERNEST GALVAN IN SUPPORT OF PLAINTIFFS’ RESPONSE TO DEFENDANTS’
[3530282.3]                               STRATEGIC COVID-19 MANAGEMENT PLAN
                   Case 2:90-cv-00520-KJM-DB Document 6628 Filed 04/20/20 Page 11 of 14


               1           14.     The Receiver’s April 8, 2020 spreadsheet shows that of the 35,979 persons
               2 identified as belonging to the Coleman class, 12,187 (34%) reside in dormitories, and
               3 23,096 (64%) reside in cells. Three individuals are listed as residing in “Rooms”, and the
               4 remaining 693 class members have no housing identified in the spreadsheet.
               5   Table 6, Coleman Class Member Housing (Sources: April 8, 2020 Receiver spreadsheet, April 7, 2020 Inst. Bed.
                   Audit).
               6
                                         # of        % of
               7    Housing            Persons       Persons
                    DORMS              12,187          33.87%
               8
                      Dorm             11,163          31.03%
               9      270 Dorm          1,024           2.85%
                    CELLS              23,096          64.19%
              10
                      180 Cell          3,720          10.34%
              11      270 Cell          9,401          26.13%
                      Cell              9,975          27.72%
              12
                    Room                  3             0.01%
              13      Room                3             0.01%
                                         693            1.93%
              14
                                         693            1.93%
              15    Grand Total        35,979         100.00%
              16
              17           15.     The Receiver’s April 8, 2020 spreadsheet allows the housing breakdown to
              18 be filtered to show only those Coleman class members identified with Medical Risk Levels
              19 High 1 and High 2.
              20           //
              21           //
              22           //
              23           //
              24           //
              25           //
              26           //
              27           //
              28
                                                                        10
                       DECLARATION OF ERNEST GALVAN IN SUPPORT OF PLAINTIFFS’ RESPONSE TO DEFENDANTS’
[3530282.3]                                STRATEGIC COVID-19 MANAGEMENT PLAN
                   Case 2:90-cv-00520-KJM-DB Document 6628 Filed 04/20/20 Page 12 of 14


               1   Table 7, Coleman High 1 and High 2 Medical Risk Level Housing (Sources: April 8, 2020 Receiver spreadsheet,
                   April 7, 2020 Inst. Bed. Audit).
               2                         # of       % of
               3    Housing            Persons      Persons
                    DORMS               2,697         31.23%
               4      Dorm              2,594         30.04%
               5      270 Dorm           103           1.19%
                    CELLS               5,718         66.21%
               6      180 Cell           654           7.57%
               7      270 Cell          2,000         23.16%
                      Cell              3,064         35.48%
               8    Room                  1            0.01%
               9      Room                1            0.01%
                                         220           2.55%
              10                         220           2.55%
              11    Grand Total         8,636        100.00%

              12
              13           16.     The Receiver’s April 8, 2020 spreadsheet shows that approximately 7,319

              14 persons identified as being Medical Risk Levels High 1 and High 2, including Coleman
              15 and non-Coleman class members, reside in dormitories.
              16   Table 8, High 1 and High 2 Medical Risk Level Housing (Coleman and non-Coleman) (Sources: April 8, 2020
                   Receiver spreadsheet, April 7, 2020 Inst. Bed. Audit).
              17
                                         # of       % of
              18    Housing            Persons      Persons
                    DORMS               7,319         40.09%
              19      Dorm              6,639         36.37%
              20      270 Dorm           680           3.73%
                    CELLS              10,474         57.38%
              21      180 Cell          1,010          5.53%
              22      270 Cell          3,788         20.75%
                      Cell              5,676         31.09%
              23    Room                  5            0.03%
              24      Room                5            0.03%
                                         457           2.50%
              25                         457           2.50%
              26    Grand Total        18,255        100.00%

              27
              28
                                                                        11
                       DECLARATION OF ERNEST GALVAN IN SUPPORT OF PLAINTIFFS’ RESPONSE TO DEFENDANTS’
[3530282.3]                                STRATEGIC COVID-19 MANAGEMENT PLAN
                   Case 2:90-cv-00520-KJM-DB Document 6628 Filed 04/20/20 Page 13 of 14


               1          17.     The Receiver’s April 8, 2020 spreadsheet shows that the top twenty
               2 dormitory housing units by number of persons with Medical Risk Levels High 1 and High
               3 2, including Coleman class members and non-Coleman class members, includes 11
               4 housing units at CIM, four at CMF, and four at Solano State Prison.
               5   Table 9, Top 20 High 1 and High 2 Medical Risk Level Housing Units (Coleman and non-Coleman) (Sources:
                   April 8, 2020 Receiver spreadsheet, April 7, 2020 Inst. Bed. Audit).
               6
                                                   Dorm    Dorm
               7                                   Design   Occ.   O/C     # of
               8    DORMNAMES                     Capacity Count Percent Persons
                    CIM-A BH 1 Borrego               80     141   176%     112
               9    CIM-A SH 1 Sequoia               80     134   168%     111
              10    CIM-A CH 1 Cleveland             80     141   176%     111
                    CIM-A LH 1 Laguna                80     138   173%     110
              11    CIM-A MH 1 Mariposa              80     132   165%     109
              12    CIM-A JH 1 Joshua                80     128   160%      99
                    CIM-A AH 1 Angeles               80     147   184%      98
              13    CIM-A OH 1 Otay                  80     130   163%      95
                    CMF-B DC 1 II PF                100     129   129%      92
              14
                    CIM-D EH 1 Elm                  156     145   93%       91
              15    CMF-B DD 1 II PF                 88     118   134%      84
                    CMF-A J 3 III PF                 76     108   142%      70
              16
                    CMF-A J 1 III PF                 92     107   116%      70
              17    CIM-D JH 1 Juniper              100     136   136%      66
                    CMF-A J 2 III PF                 76      87   114%      61
              18
                    SOL-D 024 1 II GP               100     162   162%      57
              19    CIM-D SH 1 Spruce Hall          100     117   117%      56
                    SOL-C 016 1 II GP               100     167   167%      56
              20
                    SOL-D 019 1 II GP               100     149   149%      55
              21    SOL-C 015 1 II GP                68     103   151%      54
                    Grand Total                                           1657
              22
              23          18.     Filtering the same list of the top twenty dormitory housing units by number
              24 of persons with Medical Risk Levels High 1 and High 2 to remove non-Coleman class
              25 members changes the focus to a partly overlapping set of institutions shown in the table
              26 below, including CIM and CMF, as in the overall list above, but adding CCWF, VSP,
              27 SATF, CHCF, and MCSP.
              28
                                                                      12
                      DECLARATION OF ERNEST GALVAN IN SUPPORT OF PLAINTIFFS’ RESPONSE TO DEFENDANTS’
[3530282.3]                               STRATEGIC COVID-19 MANAGEMENT PLAN
                   Case 2:90-cv-00520-KJM-DB Document 6628 Filed 04/20/20 Page 14 of 14


               1   Table 10, Top 20 Dormitory Units By Number of Coleman Class Member High 1 and High 2 Medical Risk
                   Level Patients (Sources: April 8, 2020 Receiver spreadsheet, April 7, 2020 Inst. Bed. Audit).
               2
                                                 Dorm    Dorm
               3                                 Design   Occ.   O/C     # of
                    DORMNAMES                   Capacity Count Percent Persons
               4    CCWF-B 508 1 GP                48      44   92%       50
               5    CIM-A AH 1 Angeles             80     147   184%      36
                    CIM-A JH 1 Joshua              80     128   160%      33
               6    CIM-D EH 1 Elm                156     145   93%       33
               7    CIM-A CH 1 Cleveland           80     141   176%      31
                    VSP-A 001 1 II EOP            128     157   123%      29
               8    CMF-B DC 1 II PF              100     129   129%      29
               9    CIM-A BH 1 Borrego             80     141   176%      28
                    CMF-A J 2 III PF               76      87   114%      28
              10    CIM-A MH 1 Mariposa            80     132   165%      28
              11    CIM-A LH 1 Laguna              80     138   173%      25
                    CCWF-B 505 1 GP               119      53   45%       25
              12    SATF-G 002 1 II EOP            80     148   185%      24
              13    SATF-G 001 1 II EOP            80      93   116%      24
                    CMF-A J 3 III PF               76     108   142%      24
              14    CHCF-C 301B1 OHU               48      48   100%      24
                    CMF-A A 3 ICF                  40      37   93%       24
              15
                    CIM-A SH 1 Sequoia             80     134   168%      23
              16    MCSP-D 018D1 II PF             30      29   97%       23
                    VSP-A 002 1 II EOP            119     158   133%      23
              17
                    CHCF-C 304B1 OHU               44      40   91%       23
              18    VSP-B 001 1 II PF             118     188   159%      23
                    CMF-A J 1 III PF               92     107   116%      23
              19
                    Grand Total                                          633
              20
              21          I declare under penalty of perjury under the laws of the United States of America
              22 that the foregoing is true and correct, and that this declaration is executed at San Francisco,
              23 California this 20th day of April, 2020.
              24
              25                                                     /s/ Ernest Galvan
                                                                     Ernest Galvan
              26
              27
              28
                                                                     13
                      DECLARATION OF ERNEST GALVAN IN SUPPORT OF PLAINTIFFS’ RESPONSE TO DEFENDANTS’
[3530282.3]                               STRATEGIC COVID-19 MANAGEMENT PLAN
